



EXHIBIT 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of April 21, 2017, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent and collateral agent for
each member of the Lender Group and the Bank Product Providers (in such
capacities, together with its successors and assigns in such capacities,
“Agent”) and as United States administrative agent for each member of the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “US Agent”), WELLS FARGO CAPITAL
FINANCE CORPORATION CANADA, an Ontario corporation, as Canadian administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Canadian Agent”), the Lenders (as defined in the Credit Agreement as defined
below) party hereto, UPLAND SOFTWARE, INC., a Delaware corporation (“Parent”),
each subsidiary of Parent identified on the signature pages hereof as a “US
Borrower” (collectively, the “US Borrowers”), and UPLAND SOFTWARE INC. /
LOGICIELS UPLAND INC., a Canadian federal corporation (“Upland CAD”;
collectively with Parent and US Borrowers each, a “Borrower” and collectively,
the “Borrowers”).
WHEREAS, the Borrowers, Agent, US Agent, Canadian Agent and the Lenders are
parties to that certain Credit Agreement dated as of May 14, 2015 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrowers have requested that Agent and the requisite Lenders
pursuant to the Credit Agreement amend the Credit Agreement in certain respects
as provided herein, and Agent and Lenders have agreed to the foregoing, in each
case subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 6 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement shall be amended as follows:
(a)    Section 2.2(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    Subject to the terms and conditions of this Agreement, (i) on the Closing
Date, the Lenders with a US Term Loan Commitment (as of the Closing





--------------------------------------------------------------------------------





Date) made a term loan to the US Borrowers in the original principal amount of
$19,000,000, (ii) on April 25, 2016, the Lenders with a Delayed Draw Term Loan
Commitment (as of April 25, 2016) made a Delayed Draw Term Loan to the US
Borrowers in the original principal amount of $10,000,000, (iii) on the Third
Amendment Closing Date, the Lenders made additional term loans to the US
Borrowers (according to the amounts set forth in footnote 1 on Schedule C-1 (as
in effect on the Third Amendment Closing Date) in the original principal amount
of $16,687,500, and (iv) on January 10, 2017, the Lenders with a Delayed Draw
Term Loan Commitment (as of January 10, 2017) made a Delayed Draw Term Loan to
the US Borrowers in the original principal amount of $10,000,000. Immediately
prior to the effectiveness of the Fourth Amendment as of the Fourth Amendment
Closing Date, the outstanding principal balance of the US Term Loan made under
and as defined in this Agreement was $53,140,625 (the “Original US Term Loan”).
Subject to the terms and conditions of this Agreement and the Fourth Amendment,
the Lenders agree (severally, not jointly or jointly and severally) to make
additional term loans in Dollars to the US Borrowers on the Fourth Amendment
Closing Date in an aggregate original principal amount of $15,000,000 (together
with the Original US Term Loan, the “US Term Loan”). Each Lender’s obligation to
fund the portion of the US Term Loan to be funded on the Fourth Amendment
Closing Date shall be limited to the amount set forth in footnote 1 on Schedule
C-1 as the amount funded by it on the Fourth Amendment Closing Date.
(b)    The table set forth in Section 2.2(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:




2

--------------------------------------------------------------------------------





Date
Installment Amount
June 30, 2017
$867,187.50
September 30, 2017
$867,187.50
December 31, 2017
$867,187.50
March 31, 2018
$867,187.50
June 30, 2018
$867,187.50
September 30, 2018
$867,187.50
December 31, 2018
$867,187.50
March 31, 2019
$867,187.50
June 30, 2019
$867,187.50
September 30, 2019
$867,187.50
December 31, 2019
$867,187.50
March 31, 2020
$867,187.50
June 30, 2020
$867,187.50
September 30, 2020
$867,187.50
December 31, 2020
$867,187.50
March 31, 2021
$867,187.50
June 30, 2021
$867,187.50
September 30, 2021
$867,187.50



(c)    The definition of “Applicable Credit Amount Percentage” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Applicable Credit Amount Percentage” means the percentage set forth in the
following table for the applicable period set forth opposite thereto:


3

--------------------------------------------------------------------------------





Applicable Period
Applicable Credit
Amount Percentage
From the Fourth Amendment Closing Date through June 29, 2017
108.75%
June 30, 2017 through September 29, 2017
107.50%
September 30, 2017 through December 30, 2017
106.25%
December 31, 2017 through March 30, 2018
105.00%
March 31, 2018 through June 29, 2018
103.75%
June 30, 2018 through September 29, 2018
102.50%
September 30, 2018 through December 30, 2018
101.25%
December 31, 2018 through March 30, 2019
100.00%
March 31, 2019 through June 29, 2019
98.75%
June 30, 2019 through September 29, 2019
97.50%
September 30, 2019 through December 30, 2019
96.25%
December 31, 2019 through March 30, 2020
95.00%
March 31, 2020 through the June 29, 2020
95.00%
June 30, 2020 through September 29, 2020
95.00%
September 30, 2020 through the Maturity Date
95.00%



(d)    The definition of “Delayed Draw Term Loan Commitment Termination Date” is
hereby amended to delete the reference therein to “November 15, 2018” and insert
in lieu thereof a reference to “Fourth Amendment Closing Date”.
(e)    Clause (b) of the definition of “Permitted Acquisition” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (a), (f), (g), (m), (n), or (q) of the
definition of Permitted Indebtedness, and no Liens will be incurred, assumed, or
would exist with respect to the assets of Parent or its Subsidiaries as a result
of such Acquisition other than Permitted Liens,
(f)    Clause (e) of the definition of “Permitted Acquisition” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(e) (i) Borrowers shall have Availability plus Qualified Cash in an amount equal
to or greater than $10,000,000 immediately after giving effect to the
consummation of the proposed Acquisition; (ii) US Borrowers shall have US
Availability plus US Qualified Cash in an amount equal to a greater than
$9,000,000 immediately after giving effect to the consummation of the proposed
Acquisition; and (iii) Canadian Borrowers shall have Canadian Availability plus
Canadian Qualified Cash in an amount equal to or greater than $1,000,000
immediately after giving effect to the consummation of the proposed Acquisition,


4

--------------------------------------------------------------------------------





(g)    Clause (k) of the definition of “Permitted Acquisition” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(k)    the purchase consideration payable in respect of all Permitted
Acquisitions occurring on or after the Fourth Amendment Closing Date (excluding
the RightAnswers Merger but including the proposed Acquisition and including
deferred payment obligations) shall not exceed $75,000,000 in the aggregate;
provided, that the purchase consideration payable in respect of any single
Acquisition or series of related Acquisitions shall not exceed $20,000,000 in
the aggregate.
(h)    Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order:
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of the Fourth Amendment Closing Date, by and among the Borrowers, Agent
and the Lenders party thereto.
“Fourth Amendment Closing Date” means April 21, 2017.
“RA Acquisition” means RA Acquisition Corporation I, a Delaware corporation and
wholly-owned Subsidiary of Parent.
“RightAnswers Merger” means the merger of RA Acquisition with and into
RightAnswers Target with RightAnswers Target as the surviving corporation,
pursuant to and in accordance with the RightAnswers Merger Agreement.
“RightAnswers Merger Agreement” that certain Agreement and Plan of Merger dated
as of April 7, 2017 by and among Parent, RA Acquisition, RightAnswers Target,
and Shareholder Representative Services LLC, a Colorado limited liability
company solely in its capacity as stockholder representative.
“RightAnswers Target” means RightAnswers, Inc., a Delaware corporation.
(i)    Schedule C-1 to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit A attached hereto.
3.    Continuing Effect. Except as expressly set forth in Sections 2 and 3 of
this Amendment, nothing in this Amendment shall constitute a waiver or other
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.
4.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.


5

--------------------------------------------------------------------------------





5.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:
(a)    Agent shall have received a copy of this Amendment executed and delivered
by the Lenders, and each Borrower, and each agreement, document and instrument
set forth on the Closing Checklist attached hereto as Exhibit B;
(b)    after giving effect to the making of the Loans and other extensions of
credit to be advanced by the Lenders to the Borrowers, any prepayment of Loans
to be made on the date hereof, and the payment of all fees and expenses required
to be paid by the Borrowers under this Amendment, the Credit Agreement and the
other Loan Documents on the date hereof, Borrowers have Availability, plus
Qualified Cash, that exceeds $20,000,000;
(c)    after giving effect to the making of the Loans and other extensions of
credit to be advanced by the Lenders to the Borrowers on the date hereof and any
prepayment of Loans to be made on the date hereof, the ratio of (x) Obligations
outstanding as of the date hereof to (y) EBITDA for the 12 month period ended
December 31, 2016, is not greater than 3.50:1.00;
(d)    Agent shall have received payment of all fees, expenses, and other
amounts due and payable on the date hereof under each Loan Document, including
without limitation, all fees and expenses pertaining to this Amendment and all
amounts due and payable pursuant to the Fourth Amendment Fee Letter of even date
herewith among Borrowers and Agent;
(e)    no Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment;
(f)    Agent shall have received evidence in form satisfactory to it that the
Acquisition contemplated by the RightAnswers Merger Agreement shall have been
consummated on or prior to the date hereof in accordance with the RightAnswers
Merger Agreement, all agreements, documents and instruments executed and/or
delivered in connection therewith (collectively, with the RightAnswers Merger
Agreement, the “RightAnswers Merger Documents”), and all applicable requirements
of law, and no terms or conditions of the RightAnswers Merger Documents (other
than any immaterial terms or conditions) shall have been waived without the
consent of Agent;
6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations


6

--------------------------------------------------------------------------------





and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing;
(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally; and
(d)    as of the Fourth Amendment Closing Date, the RightAnswers Merger has been
consummated (or is being consummated contemporaneously with the credit extension
under the Credit Agreement on the Fourth Amendment Closing Date) in accordance
with the RightAnswers Merger Documents and all applicable requirements of law,
and no terms or conditions of the RightAnswers Merger Documents (other than any
immaterial terms or conditions) have been waived without the consent of Agent.
7.    Post-Closing Covenants.
(a)    Within 10 Business Days of the date hereof (or such later date as
permitted by Agent in its reasonable discretion), Borrowers shall deliver to
Agent certificates of status with respect to Ultriva, LLC issued by the
appropriate officer of each of (i) the State of Illinois, (ii) the State of
Virginia, and (iii) the State of North Carolina, and indicating that Ultriva,
LLC is in good standing in such jurisdiction and registered to do business in
each such jurisdiction under its legal name.
(b)    Within 30 days of the date hereof (or such later date as permitted by
Agent in its reasonable discretion), Borrowers shall deliver to Agent evidence
of the filing of trademark security interest releases with respect to each of
(i) that certain Intellectual Property Security Agreement, dated as of October
2, 2007, by and between RightAnswers, Inc. and Silicon Valley Bank, (ii) that
certain Security Agreement dated as of December 10, 1999, by and between
Serviceware, Inc. (predecessor in interest to certain Trademarks being acquired
in connection with the RightAnswers Merger Agreement) and PNC Bank, National
Association and (iii) that certain Security Agreement dated as of November 21,
1997, by and between Serviceware, Inc. (predecessor in interest to certain
Trademarks being acquired in connection with the RightAnswers Merger Agreement)
and PNC Bank, National Association, in each case, in form and substance
satisfactory to Agent.
(c)    Within 30 days of the date hereof (or such later date as permitted by
Agent in its sole discretion), Borrowers shall comply with Sections 5.11 and
5.12 of the Credit Agreement with respect to the formation of RA Acquisition
Corporation I, a Delaware corporation, and the acquisition of RightAnswers,
Inc., a Delaware corporation.


7

--------------------------------------------------------------------------------





(d)    Within 30 days of the date hereof (or such later date as permitted by
Agent in its sole discretion), Borrowers shall deliver to Agent a fully executed
Control Agreement from CIT Bank, N.A. with respect to each Deposit Account
maintained by any Loan Party at CIT Bank, N.A., except to the extent otherwise
excused by Section 7(k)(iv) of the US Guaranty and Security Agreement or the
Canadian Guarantee and Security Agreement.
(e)    Within 90 days of the date hereof (or such later date as permitted by
Agent in its sole discretion), Borrowers shall either (i) deliver to Agent a
fully executed Control Agreement from Bank of America with respect to each
Deposit Account maintained by any Loan Party at Bank of America (except to the
extent otherwise excused by Section 7(k)(iv) of the US Guaranty and Security
Agreement or the Canadian Guarantee and Security Agreement) or (ii) close each
Deposit Account maintained by any Loan Party at Bank of America; provided that,
from the date hereof until the earlier of (x) the delivery of such Control
Agreement and (y) the closure of such Deposit Accounts, the Loan Parties shall
not permit the aggregate amount on deposit in such Deposit Accounts to exceed
$250,000 at any one time.
Failure to comply with any covenant in this Section 7 shall constitute an
immediate Event of Default.
8.    Miscellaneous.
(a)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
(c)    No Novation. The parties hereto acknowledge and agree that: (i) this
Amendment and any other document or instrument executed and delivered in
connection herewith do not constitute and shall in no event be deemed to be a
compromise, satisfaction, reinstatement, accord and satisfaction, novation,
release or termination of the Obligations as in effect prior to the Fourth
Amendment Closing Date, or of any the Loan Documents or any rights or
obligations thereunder, or a waiver by Agent or Lenders of any of their rights
under this Amendment or the other the Loan Documents, whether at law or in
equity or otherwise; (ii) the Obligations are in all respects continuing with
only the terms thereof being modified to the extent expressly provided in this
Amendment; and (iii) the guarantees and the Liens and security interests as
granted or purported to be granted under or pursuant to the Credit Agreement and
the other Loan Documents securing payment of the Obligations are in all such
respects continuing in full force and effect and secure the payment of the
Obligations as provided therein.
9.    Release.


8

--------------------------------------------------------------------------------





(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives (each Borrower and all such
other Persons being hereinafter referred to collectively as the “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)    Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
PARENT AND A US BORROWER


UPLAND SOFTWARE, INC.,
a Delaware corporation






 
By:
Name:
Title:




US BORROWERS:
UPLAND SOFTWARE I, INC., 
a Delaware corporation




 
By:
Name:
Title:






 
UPLAND SOFTWARE II, INC., 
a Delaware corporation




 
By:
Name:
Title:






 
UPLAND SOFTWARE IV, INC., 
a Delaware corporation




 
By:
Name:
Title:






 
UPLAND SOFTWARE V, INC., 
a Delaware corporation




 
By:
Name:
Title:









Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
UPLAND SOFTWARE VI, INC., 
a New Jersey limited liability company




 
By:
Name:
Title:


 
UPLAND SOFTWARE VII, INC., 
a Delaware limited liability company




 
By:
Name:
Title:






 
UPLAND IX, LLC,
a Delaware limited liability company




 
By:
Name:
Title:


 
ULTRIVA, LLC,
a California limited liability company


 
By:
Name:
Title:


 
ADVANCED PROCESSING & IMAGING, INC.
a Florida corporation


 
By:
Name:
Title:


 
OMTOOL, LTD.,
a Delaware corporation





Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------





 
By:
Name:
Title:





Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------







CANADIAN  
BORROWER:


UPLAND SOFTWARE INC. / LOGICIELS  
UPLAND INC.,
a Canadian federal corporation




 
By:
Name:
Title:





Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK NATIONAL
ASSOCIATION, a national banking association, as Agent, as US Agent, and as a
Lender




 
By:
Name:
Title:


 
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, and Ontario corporation, as Canadian Agent and as a Lender


 
By:
Name:
Title:


 
CIT BANK, N.A., a national banking association, as a Lender


 
By:
Name:
Title:










EXHIBIT A
Schedule C-1
Lender
Canadian Revolver Commitment
US Revolver Commitment
Canadian Term Loan Commitment
US Term Loan Commitment
Delayed Draw Term Loan Commitment
Wells Fargo Bank, National Association
$0
$6,142,857.14
$0
$43,890,625
$7,142,857.14
Wells Fargo Capital Finance Corporation Canada
$1,000,000
$0
$6,000,000
$0
$0
CIT Bank, N.A.
$0
$2,857,142.86
$0
$24,250,000
$2,857,142.86
TOTAL
$1,000,000
$9,000,000
$6,000,000
$68,140,625
$10,000,000









Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B
Closing Checklist
[see attached]





--------------------------------------------------------------------------------







CLOSING CHECKLIST
Wells Fargo Bank, National Association,
as Agent and US Agent
Wells Fargo Capital Finance Corporation Canada,
as Canadian Agent
Upland Software, Inc.,
Upland Software I, Inc.,
Upland Software II, LLC,
Upland Software IV, LLC,
Upland Software V, Inc.,
Upland Software VI, LLC,
Upland Software VII, LLC,
Upland IX, LLC,
Upland Software Inc.,
Ultriva, LLC,
Advanced Processing & Imaging, Inc.,
Omtool, Ltd., and
RightAnswers, Inc.
Consent under Credit Agreement, Fourth Amendment to Credit Agreement and Joinder
of RightAnswers, Inc.
CLOSING DATE: April 21, 2017
I.    Parties:
A.    Wells Fargo Bank, National Association,
as Agent, US Agent, and as a Lender
One Boston Place, 20th Floor
Boston, Massachusetts 02108


B.    Wells Fargo Capital Finance Corporation Canada,
as Canadian Agent and as a Lender
40 King Street West
Toronto, Ontario M5H 3Y2, Canada


C.    Upland Software, Inc. (“Parent”)
Upland Software I, Inc. (“Upland I”)
Upland Software II, LLC (“Upland II”)
Upland Software IV, LLC (“Upland IV”)


1

--------------------------------------------------------------------------------





Upland Software V, Inc. (“Upland V”)
Upland Software VI, LLC (“Upland VI”)
Upland Software VII, LLC (“Upland VII”)
Upland IX, LLC (“Upland IX”)
PowerSteering Software, Limited (“PowerSteering”)
Omtool, Ltd. (“Omtool”)
Frost Tower
401 Congress Avenue, Suite 1850
Austin, Texas 78701


Ultriva, LLC (“Ultriva”)
1601 S. De Anza Blvd. Suite 165
Cupertino, California 95014


Advanced Processing & Imaging, Inc. (“API”)
2101 W. Commercial Blvd.
Suite 1200
Fort Lauderdale, Florida 33309


D.    Upland Software Inc. / Logiciels Upland Inc. (“Upland Canada”)
275 Armand-Frappier Boulevard
Laval, Quebec, Ontario H7V 4A7, Canada


Parent, Upland I, Upland II, Upland IV, Upland V, Upland VI, Upland VII, Upland
IX, Omtool, Ultriva and API are collectively referred to as “US Borrowers”.
Upland Canada is referred to as “Canadian Borrower”. The US Borrowers and
Canadian Borrower are collectively referred to as “Borrowers”.


E.    RightAnswers, Inc. (“Target”)
[UK RightAnswers Limited]
333 Thornall Street, 7th Floor
Edison, New Jersey


II.    Counsel to Parties:


2

--------------------------------------------------------------------------------





A.    US Counsel to Agent:


Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603


B.    Canadian Counsel to Agent:


Norton Rose Fulbright Canada LLP
Royal Bank Plaza, South Tower, Suite 3800
200 Bay Street, P.O. Box 84
Toronto, Ontario M5J 2Z4, Canada


C.    US Counsel to Borrowers:


Pillsbury Winthrop Shaw Pittman LLP
333 Commerce Street
Nashville, TN 37201


D.
Canadian Counsel to Borrowers:

Borden Ladner Gervais LLP
40 King Street West, Suite 4400
Toronto, Ontario M5H 3Y4, Canada


III.    Closing Documents [each to be executed/completed/delivered in connection
with the “Effective Time” of the Agreement and Plan of Merger, except for the
Consent under Credit Agreement which is to be executed in connection with the
execution of the Agreement and Plan of Merger]:
A.    Loan Documents


1.    Consent under Credit Agreement
2.    Fourth Amendment to Credit Agreement, together with exhibits
3.    Fourth Amendment Fee Letter (Borrowers)
4.    Disbursement Letter, together with wire disbursement details (Borrowers)


3

--------------------------------------------------------------------------------





5.    Credit Amount Certificate (Administrative Borrower)
6.    Closing Certificate (Administrative Borrower)
7.    Solvency Certificate (Administrative Borrower)
B.    Corporate Due Diligence


8.    Secretary’s Certificate of Parent with respect to:
Certified Amended and Restated Certificate of Incorporation
Amended and Restated Bylaws
Resolutions
Incumbency of Officers


9.    Secretary’s Certificate of Upland I with respect to:
Certified Amended and Restated Certificate of Incorporation
Amended and Restated Bylaws
Resolutions
Incumbency of Officers


10.    Secretary’s Certificate of Upland II with respect to:
Certified Certificate of Formation
Operating Agreement
Resolutions Incumbency of Officers


11.    Secretary’s Certificate of Upland IV with respect to:
Certified Certificate of Organization
Operating Agreement
Resolutions Incumbency of Officers


12.    Secretary’s Certificate of Upland V with respect to:
Certified Amended and Restated Certificate of Incorporation
Amended and Restated Bylaws


4

--------------------------------------------------------------------------------





Resolutions
Incumbency of Officers


13.    Secretary’s Certificate of Upland VI with respect to:
Certified Amended and Restated Certificate of Formation
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers


14.    Secretary’s Certificate of Upland VII with respect to:
Certified Certificate of Formation
Operating Agreement
Resolutions
Incumbency of Officers


15.    Secretary’s Certificate of Upland IX with respect to:
Certified Certificate of Formation
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers


16.    Secretary’s Certificate of Ultriva with respect to:
Certified Articles of Organization
Operating Agreement
Resolutions
Incumbency of Officers


17.    Secretary’s Certificate of API with respect to:
Certified Amended Articles of Incorporation
Amended Bylaws


5

--------------------------------------------------------------------------------





Resolutions
Incumbency of Officers


18.    Secretary’s Certificate of Upland Canada with respect to:
Certified Articles of Amalgamation
Bylaws
Written Consent of Sole Shareholder
Declaration of Sole Shareholder
Incumbency of Officers


19.    Secretary’s Certificate of Omtool with respect to:
Certified Certificate of Incorporation
Amended Bylaws
Resolutions
Incumbency of Officers


20.    Certificates of good standing of Parent (Delaware, California, Colorado,
Massachusetts, Missouri, Nebraska and Texas)
21.    Certificates of good standing of Upland I (Delaware and Massachusetts)
22.    Certificates of good standing of Upland II (Delaware, California and
Texas)
23.    Certificates of good standing of Upland IV (Nebraska)
24.    Certificate of good standing of Upland V (Delaware)
25.    Certificate of good standing of Upland VI (New Jersey)
26.    Certificate of good standing of Upland VII (Delaware)
27.    Certificates of good standing of Upland IX (Delaware, Washington, D.C.
and New York)
28.    Certificates of good standing of Ultriva (California, Colorado, Florida,
Illinois, Minnesota, Texas, Virginia, Wisconsin, Missouri and North Carolina)


6

--------------------------------------------------------------------------------





29.    Certificates of good standing of API (Florida, Georgia, Pennsylvania and
Washington)
30.    Certificates of good standing of Omtool (Georgia, Massachusetts, North
Carolina, New Hampshire, New York, Oregon, Florida, Washington and Delaware)
31.    Certificate of status of Upland Canada (Quebec and Ontario)
C.    Acquisition Documents


32.    Agreement and Plan of Merger, with exhibits and schedules
33.    Support Agreements
a)    Emerging Growth Group LLC
b)    NJTC Venture Fund, L.P.
c)    Robert Finkel and Jeffrey Weinstein
D.    Payoff/Release Documentation


34.    UCC-3 Terminations with respect to the filings set forth on Exhibit B
35.    Payoff Letters
a)    Costella Kirsch
b)    Square 1 Bank
36.    Release of Trademark Security Interests (Silicon Valley Bank)
37.    Release of Trademark Security Interests (PNC Bank, N.A. – granted by
Serviceware, Inc. (prior owner))
E.    Other Items


38.    Summary of UCC searches conducted with respect to Target and its
subsidiaries
39.    Summary of US IP searches conducted with respect to Target and its
subsidiaries
40.    Opinions of counsel re Loan Documents
a)    US Counsel to Borrowers (including with respect to the FL and CA entities)


7

--------------------------------------------------------------------------------





b)    Lasser Hochman, L.L.C. (New Jersey counsel to Borrowers)
c)    Kutak Rock LLP (Nebraska counsel to Borrowers)
d)    Borden Ladner Gervais LLP (Ontario and Quebec counsel to Borrowers)
IV.    Post-Acquisition Joinder Documents:
A.    Loan Documents


41.    Borrower Joinder to Credit Agreement, together with schedules
42.    Joinder to Intercompany Subordination Agreement (Borrowers)
43.    Joinder to Amended and Restated Fee Letter
B.    US Security Documents


44.    Supplement to Perfection Certificate (Target)
45.    Joinder to US Guaranty and Security Agreement, together with schedules
thereto
46.    UCC Financing Statement naming Target as debtor, as set forth on
Exhibit A
47.    Pledged Interests Addendum, together with stock certificate and stock
power (Target)
48.    [Intellectual Property Security Agreements]
49.    [Collateral Access Agreements]
50.    [Deposit Account Control Agreements]
51.    Updated certificates of insurance, reflecting the addition of Target and
its leased location, with respect to (i) property and casualty and business
interruption insurance policies, showing Agent as certificate holder and loss
payee, with lender’s loss payable clause in favor of Agent, (ii) liability and
other third party policies, showing Agent as certificate holder and additional
insured party, (iii) collateral assignment of business interruption insurance
C.    Canadian Security Documents


52.    Joinder to Canadian Guarantee and Security Agreement, together with
schedules thereto


8

--------------------------------------------------------------------------------





53.    PPSA filing naming Target as debtor, as set forth on Exhibit A, together
with Post-Registration Searches
D.    Corporate Due Diligence


54.    Secretary’s Certificate of Target with respect to:
Certified Certificate of Incorporation
Bylaws
Resolutions
Incumbency of Officers


55.    Certificate(s) of good standing of Target (Delaware[, others])
E.    Other Items


56.    Opinion of US Counsel to Target (DE)
57.    [others]
F.    Post-Closing Documents


58.    Post-Closing UCC Searches (US)
59.    [others]






9

--------------------------------------------------------------------------------








EXHIBIT A
UCC-1 FINANCING STATEMENTS
Debtor
Jurisdiction
Date of Filing
Filing Number
RightAnswers, Inc.
Secretary of State of Delaware
 
 



PPSA/RPDRM REGISTRATIONS
Debtor
Jurisdiction
Filing Number
RightAnswers, Inc.
Ontario
 








--------------------------------------------------------------------------------







EXHIBIT B
UCC-1 FINANCING STATEMENTS TO BE TERMINATED
Secured Party
Debtor
Jurisdiction
Date of
Filing
Filing Number
Square 1 Bank
Rightanswers, Inc.
Secretary of State of Delaware
06/30/14
20142581759
Costella Kirsch VI, LP
Rightanswers, Inc.
Secretary of State of Delaware
02/04/15
20150502814






